76 F.3d 387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re OKLAHOMA P.A.C. FIRST LIMITED PARTNERSHIP, Debtor.OKLAHOMA P.A.C. FIRST LIMITED PARTNERSHIP, Appellant,v.FIRST FEDERAL SAVINGS & LOAN ASSOC. OF CENTRAL INDIANA;Hinton Mortgage & Investment Co.;  Victoria Mortgage Co.;Independence One Mortgage Corp.;  J.I. Kislak MortgageCorp.;  Home Fed Bank, et al.;  Metropolitan Federal Bank,formerly American Charter Bank Savings and Loan Association,Appellees.
No.94-16202.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 5, 1995.Decided Dec. 19, 1995.

1
Before:  WALLACE, Chief Judge, THOMPSON, Circuit Judge, and THOMPSON,* District Judge.

ORDER

2
We deny the emergency motion of Oklahoma P.A.C. to expand the record on appeal or, in the alternative, to remand.   We deny the motions of Resolution Trust Corporation, as receiver for First Federal Savings and Loan Association of Central Indiana, and Home Federal Bank and American Charter Federal Savings and Loan Association, for attorneys' fees.   We affirm the decision of the bankruptcy court for the reasons stated by the Bankruptcy Appellate Panel.



*
 Honorable Gordon Thompson, Jr., United States District Judge, Southern District of California, sitting by designation